Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00493-CR

                                    IN RE Leonard Ray JACKSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 23, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 15, 2014, relator filed a pro se original proceeding in this court seeking mandamus

relief against the District Clerk of Bexar County. However, this court does not have jurisdiction to

grant the requested relief. By statute, this court has the authority to issue a writ of mandamus

against “a judge of a district or county court in the court of appeals district” and other writs as

necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West

2004). We conclude the writ is not necessary to enforce our jurisdiction. Accordingly, relator’s

petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH


1
  This proceeding arises out of Cause No. 2002CR5940, styled The State of Texas v. Leonard Ray Jackson, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.